              Case 2:18-cv-01862-BJR Document 102 Filed 03/16/21 Page 1 of 7




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9        JULIAN LIU,                            CASE NO.
10                                               ORDER FOR REMOTE /
                              Plaintiff,
11                                               VIRTUAL CIVIL JURY TRIAL
             v.
12     STATE FARM MUTUAl
       AUTOMOBILE INSURANCE
13
       COMPANY,
14
                              Defendant.
15
     The Court ORDERS that the jury trial scheduled to commence on March 22, 2021, at
16
     8:30 a.m., be conducted using the following procedures and protocols.
17
     A.     Remote / Virtual Trial Format
18
            1.      The entire trial, including jury deliberations, will take place using the
19
                    ZoomGov.com platform. The parties, counsel, witnesses, jurors, and court
20
                    staff will not be physically present in the courtroom. The Court will call a
21
                    jury pool of 25 jurors.
22
                 2. The public will have telephonic access via a number published on the
23
                    Court’s trial calendar.
24
     B.     Preparation
25
            1.      Counsel shall familiarize themselves with the ZoomGov.com and Box.com
26


                                                    1
         Case 2:18-cv-01862-BJR Document 102 Filed 03/16/21 Page 2 of 7




 1              platforms by reviewing the tutorials located at
 2              https://www.wawd.uscourts.gov/attorneys/remotehearings.
 3      2.      Counsel shall ensure that they and each of their witnesses have the
 4              hardware, software, data bandwidth, and Internet access required to
 5              participate remotely. The minimum system requirements are posted at
 6              https://www.wawd.uscourts.gov/attorneys/remotehearings.
 7      3.      Counsel shall also ensure that they have one or more alternative means of
 8              communicating with their clients and witnesses, as well as with the Court,
 9              outside the ZoomGov.com platform (e.g., via cellular phone or email).
10      4.      Counsel shall consider establishing a high-speed Internet connection (a
11              hard-wired connection is generally preferable to a wireless Internet
12              connection). Counsel shall also consider the feasibility of participating
13              from their office if the impact of others requiring Internet usage during the
14              proceedings might impact a participant’s connection speed.
15      5.      Parties and counsel are to participate on March 19, 2021 at 10:00AM with
16              the court and court staff for a technology check.
17 C.   Recording

18           1. The Court will provide a court reporter for the trial. No part of the trial may
19              be reproduced, distributed, or transmitted in any form or by any means, in
20              whole or in part, by any participant (attorney, party, witness, or juror) or
21              public observer. This prohibition includes any audio or video recording,
22              photographs, and/or screenshots. The parties and counsel shall ensure that
23              each trial participant for which they are responsible acknowledges and
24              agrees to this prohibition.
25 D.   Witnesses and Participants

26           1. Counsel shall provide, via email to the Court’s Trial Coordinator [insert

                                                2
         Case 2:18-cv-01862-BJR Document 102 Filed 03/16/21 Page 3 of 7




 1              name, title and contact information], the following information for each
 2              party, attorney, paralegal, legal assistant, trial or technical consultant, and
 3              witness who will participate remotely:
 4              • Name
 5              • Email address
 6              • Phone number
 7              • Participant status (e.g., party, attorney, witness, etc.)
 8      2.      Prior to trial, the Court’s Trial Coordinator will supply to counsel the links
 9              for the ZoomGov.com sessions. Counsel shall forward the links to other
10              participants, including witnesses, as appropriate.
11      3.      After using the link to access the ZoomGov.com session, participants will
12              enter a virtual waiting room. They will be admitted from the virtual waiting
13              room into the virtual courtroom when appropriate. Counsel are responsible
14              for notifying witnesses when and how they are expected to report to the
15              virtual waiting room.
16      4.      Participants who will not be examining witnesses, testifying, or otherwise
17              presenting matters during the proceedings (e.g., attorneys, paralegals, legal
18              assistants, and trial or technical consultants) shall use the ZoomGov.com
19              platform controls to mute their microphones and deactivate their cameras.
20      5.      During the virtual hearing, each party and all jurors will be visible on video
21              with microphones muted.
22      6.      Counsel and the witness are not to communicate through any other device
23              or method while the witness is testifying. Counsel and the witness may not
24              be in the same room.
25 E.   Exhibits

26           1. Exhibits shall be numbered in advance of trial in accordance with the

                                                3
     Case 2:18-cv-01862-BJR Document 102 Filed 03/16/21 Page 4 of 7




 1       protocol set during the pretrial conference and the Standing Order.
 2    2. All exhibits shall be uploaded by counsel to the “Box.com” platform via
 3       one or more links that the Court’s Trial Coordinator will provide via email
 4       prior to the trial date.
 5    3. Exhibits as to which admissibility has been stipulated shall be uploaded to
 6       the Box.com folder labeled “Admitted Exhibits.” Exhibits as to which
 7       admissibility is disputed shall be uploaded to the respective Box.com folders
 8       labeled “Plaintiff’s Proposed Exhibits” and “Defendant’s Proposed
 9       Exhibits.” At the end of each trial day, the Court’s Trial Coordinator and
10       counsel will confer, and the Court’s Trial Coordinator will transfer into the
11       “Admitted Exhibits” folder any exhibits in the folders for “Plaintiff’s
12       Proposed Exhibits” and “Defendant’s Proposed Exhibits” that have been
13       offered and admitted into evidence.
14    4. After the close of evidence and before the jury begins deliberating, the
15       Court’s Trial Coordinator and counsel will confer to confirm that the
16       “Admitted Exhibits” folder accurately reflects the evidence admitted during
17       the course of trial. During their deliberations, the jurors will be provided
18       access to the Box.com folder for “Admitted Exhibits.”
19    5. Hard copies of all exhibits shall be delivered to the E. Barrett Prettyman
20       United States Courthouse Chambers of Judge Rothstein 333 Constitution
21       Ave NW Washington DC 20001 at least two (2) judicial days before the
22       first day of trial. These exhibits shall be bound in one or more three-ring
23       notebooks and appropriately tabbed by exhibit number. While testifying,
24       each witness shall have available a copy of any exhibit that he or she will
25       be expected to use or examine during the trial. The witness shall not access
26       any copy of an exhibit unless and until instructed to do so by the examining

                                         4
     Case 2:18-cv-01862-BJR Document 102 Filed 03/16/21 Page 5 of 7




 1       counsel. With regard to exhibits as to which admissibility is disputed, the
 2       Court will conduct proceedings outside the presence of the jury during
 3       which counsel may present arguments and, if necessary, voir dire witnesses,
 4       using the screen-sharing function in ZoomGov.com to display the exhibits
 5       at issue from the respective Box.com folders. To the extent possible, the
 6       Court will rule on the admissibility of exhibits before a witness who is
 7       expected to use or examine such exhibits testifies.
 8    6. The parties shall comply with Local Civil Rule 32(e) concerning the use of
 9       depositions at trial. Video depositions that are used as substantive evidence
10       shall be broadcast via ZoomGov.com using the screen-sharing function.
11       Counsel may, but are not required to, upload video depositions to their
12       respective Box.com folders, but the recordings will not be transferred to the
13       “Admitted Exhibits” folder. Transcripts of depositions used during the trial
14       for impeachment or as substantive evidence need not be sealed prior to their
15       use. Counsel may either show the portion of the transcript at issue to the
16       witness using the screen-sharing function in ZoomGov.com or transmit the
17       entire transcript to the witness via mail, email, or otherwise in advance of
18       his or her testimony.
19    7. If a program or platform other than Box.com will be used to publish
20       exhibits to the jury, then counsel shall file, prior to the first day of trial, a
21       certification signed under penalty of perjury indicating that the exhibits to
22       be displayed to the jury using the other program or platform are identical to
23       the exhibits uploaded into the folders on Box.com. The parties may use
24       trial presentation technology to present exhibits through the screen share
25       function in ZoomGov.com.
26


                                          5
         Case 2:18-cv-01862-BJR Document 102 Filed 03/16/21 Page 6 of 7




 1 F.   Professionalism During the Trial

 2      1.      Ambient Noise Protocols:
 3              a.     All participants who are not actively being questioned as a witness,
 4                     asking questions of a witness, defending a witness, or providing or
 5                     responding to opening statements, closing arguments, or other
 6                     arguments, shall use the ZoomGov.com platform controls to mute
 7                     their microphone and deactivate their video camera. The Court’s
 8                     Trial Coordinator, who will “host” the ZoomGov.com sessions, will
 9                     mute any participant who fails to follow this protocol.
10              b.     Participants using multiple devices in a single workspace to access
11                     the trial should avoid audio feedback issues by using the microphone
12                     and speakers on only one device at a time, or by using headphones.
13           2. Courtesy and Decorum: To the extent possible, remote trial participants
14              should conduct themselves in the same way they would if they were
15              physically present in a courtroom. They should avoid interrupting someone
16              who is speaking, except as necessary to raise an objection. Virtual trial
17              participants should silence electronic devices other than the devices
18              necessary to their remote participation, close unnecessary computer
19              programs or applications (such as email or calendar notifications), and take
20              steps to remove or minimize anything in their remote workspace that might
21              distract from the integrity of the proceedings. The Court understands that
22              conducting trial virtually, from one’s home, for example, presents many
23              challenges. The Court asks all remote participants to do their best to
24              maintain professionalism in order to conduct a fair and efficient trial.
25           3. Objections: Counsel should make their objections orally. When an
26              objection is made, the witness shall stop talking until the Court rules on the

                                               6
      Case 2:18-cv-01862-BJR Document 102 Filed 03/16/21 Page 7 of 7




 1          objection. If the objection requires a discussion outside the presence of the
 2          jury, the jurors will be placed in the virtual jury room.
 3      4. Disconnection: In the event that the Court, a party, an attorney of record, a
 4          witness, a juror, or anyone else necessary to the proceedings becomes
 5          disconnected from the remote trial, the trial will stop while the connection
 6          is reestablished. If the participant has difficulty reconnecting, he or she
 7          should call or text [insert name and contact information]. In advance of
 8          calling a witness to the virtual stand, counsel must establish with the
 9          witness a protocol for contacting the witness in the event of disconnection
10          and ensure that the alternative means of communication (e.g., a cellular
11          phone) is operational.
12      5. Appropriate Dress: Parties, witnesses, and counsel shall dress in the same
13          manner as they would if they physically appeared in a courtroom.
14      6. Screen Names: Remote participants should endeavor to use a screen name
15          in the ZoomGov.com platform that indicates their actual first and last
16          names. As “host,” the Court’s Trial Coordinator will rename any participant
17          whose screen name is incomplete, confusing, unprofessional, or otherwise
18          improper.
19   IT IS SO ORDERED.

20   The Clerk is directed to send copies of this Order to all counsel of record.
21   DATED this 16th day of March, 2021.
22

23
                                                A
                                                Barbara Jacobs Rothstein
                                                U.S. District Court Judge
24

25

26


                                            7
